

117 S2057 IS: Metropolitan Statistical Area Preservation Act
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2057IN THE SENATE OF THE UNITED STATESJune 15, 2021Mr. Thune (for himself and Mr. Kelly) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo appropriately limit the size of the population required for urban areas of metropolitan statistical areas.1.Short titleThis Act may be cited as the Metropolitan Statistical Area Preservation Act. 2.Population of urban areasSection 3504 of title 44, United States Code, is amended by adding at the end the following:(l)In implementing subsection (e)(3), the Director—(1)shall not establish, for purposes of designating areas as metropolitan statistical areas, or any successor thereto, a minimum population for the urban area of such a metropolitan statistical area that is more than 50,000; and(2)may, only for statistical purposes, and in addition to the minimum population for urban areas described in paragraph (1), establish other statistical area designations with minimum population requirements for urban areas that are higher than the minimum population for an urban area described in paragraph (1)..